Order Transferring Jurisdiction to the Supreme Court of Florida

PER CURIAM.
Pursuant to the opinion of the Supreme Court of Florida in Florida Real Estate Commission v. McGregor, - So.2d -, opinion Filed July 30, 1976, which held, inter alia:
“ . . . We have jurisdiction of the appeal pursuant to Article V, Section 3(b)(1), Florida Constitution, and Rule 2.1(a)(5)(a), Florida Appellate Rules, in that the circuit court initially and directly passed upon the validity of Section 475.-01(2), Florida Statutes, by holding that such subsection is unconstitutional as applied to the appellees under the particular facts of the instant case.”
and appellant’s first point on appeal in this case being: “The court erred in entering a final order of forfeiture in that F.S. 893.-12(2) was unconstitutionally applied to the case at bar.”, apparently the jurisdiction of this court has been improvidently invoked. Florida App.Rule 2.1, subd. a 5(a).1
Therefore, in accordance with Florida App.Rule 2.1, subd. a(5)(d), the cause is transferred to the Supreme Court of Florida.
BOYER, C. J., and RAWLS and McCORD, JJ., concur.

. See also Golden v. McCarty, Fla., 337 So.2d 388, opinion filed July 30, 1976.